NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            KENNETH M. PEDELEOSE,
                  Petitioner,
                           v.
           DEPARTMENT OF DEFENSE,
                 Respondent.
              __________________________

                      2012-3027
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT-1221-10-0662-W-1.
               __________________________

                Decided:   April 12, 2012
              __________________________

      Kenneth M. Pedeleose, of Marietta, Georgia, pro se.

    CHRISTOPHER A. BOWEN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and STEVEN J.
GILLINGHAM, Assistant Director.
               __________________________
PEDELEOSE   v. DEFENSE                                  2


  Before PROST, MAYER, and WALLACH, Circuit Judges.
PER CURIAM.
    Kenneth M. Pedeleose appeals a final decision of the
Merit Systems Protection Board (“board”) upholding a
decision by the Department of Defense to suspend him for
one day for making rude and disrespectful comments. See
Pedeleose v. Dep’t of Defense, No. AT-1221-10-0662-W-1
(MSPB Sept. 30, 2011). We affirm.
                         BACKGROUND
    Pedeleose is employed as an industrial engineer by
the Defense Contract Management Agency (“DCMA”). He
works as part of the C-5 engineering team, where his
responsibilities include evaluating the performance of
Lockheed Martin Corporation. On January 28, 2009,
Pedeleose wrote an email to Colonel Casey Blake, a
DCMA commander, stating that “you have shown me
nothing in a commander that I can trust. I do not trust
you.” On February 9, 2009, Pedeleose sent an email to
Nanette Nelson, his supervisor, which stated that “I can
see the negative influence that your superiors . . . had
upon you. While this is circumstantial you are beginning
to exhibit the same negative characteristics.”
    Later that month, Pedeleose sent an email to twenty-
five individuals, including Blake and several employees
from Lockheed Martin, which expressed his concerns that
changes had been made to a report he had prepared and
which included a copy of his unedited draft report. Soon
thereafter, Nelson gave Pedeleose a letter of direction,
requiring him to provide his reports to her before sending
the reports to others. Nelson explained that she was
disappointed that Pedeleose had widely distributed copies
of his report without complying with her request to
amend the report “to include additional data and analy-
3                                     PEDELEOSE   v. DEFENSE


sis” which would support his conclusions. Pedeleose
responded by sending Nelson an email accusing her of
making “false statements” and asking her to “repeal the
letter [of direction] in its entirety. On March 4, 2009,
Pedeleose emailed several individuals in his chain of
command, complaining that all of his reports now had to
be routed through Nelson and attaching a copy of the
letter of direction which Nelson had sent him.
    Later that day, Gerard Woodlief, the lead systems en-
gineer for the C-5 group, sent Pedeleose an email inform-
ing him that he should not “have distributed what
appears to be a private Letter of Direction from your
Immediate Supervisor.” Pedeleose responded by telling
Woodlief to “please mind your own business,” and inform-
ing him that “[t]he Letter of Direction is an adverse action
against me to cover-up for the contractor.”
    On March 6, 2009, Nelson sent Pedeleose an email
stating that DCMA did not intend to cover up any infor-
mation, but that all reports were required to contain
information that was accurate and verifiable. Pedeleose
responded by telling Nelson that her decision to send him
the letter of direction was “way over the line,” and that he
believed she was “lying” about her motives.
    On March 9, 2009, Pedeleose sent an email to Blake
and several others, asking them to rescind Nelson’s letter
of direction. In response, Blake stated that he would
“welcome the opportunity to interface” with Pedeleose,
but that Pedeleose should first meet with his immediate
supervisors to resolve work-related issues. Pedeleose
responded by stating that he would meet with his imme-
diate supervisors to discuss work-related issues, but that
he would still like to meet with Blake to discuss the
“cover-up related issues.” Pedeleose further asserted that
the DCMA’s “legal directorate” was corrupt. In addition,
PEDELEOSE   v. DEFENSE                                    4


Pedeleose stated: “I am detecting that you and [Nelson]
are relying on protection from a corrupt system. I hope
this is not the case . . . . I will see you at 10:00 AM this
Wednesday March 18, 2009 unless you absolutely refuse
to meet with me.”
    Blake responded to Pedeleose’s email on March 16,
2009, stating that while he appreciated Pedeleose’s desire
to meet with him, he was giving him a direct order to try
to resolve his issues with his direct supervisors first. In
response, Pedeleose stated that he had “no problem”
meeting with his supervisors, but that Blake should “be
advised that any fraudulent act committed by them
(covering up for [a] contractor in this case) will fall upon
you as well. I hold you accountable.” Pedeleose further
informed Blake that his “name, rank, and position will be
associated with [Nelson’s] misconduct.”
    On April 2, 2009, Nelson sent Pedeleose a notice of
proposed suspension for “directing rude and disrespectful
statements via e-mail” to members of his chain of com-
mand and other Department of Defense officials. On June
17, 2009, after giving Pedeleose an opportunity to re-
spond, the DCMA issued a notice suspending him for one
day. The notice stated that Pedeleose was “being disci-
plined not for raising any legitimate Agency or contractor
concerns (although it is unclear that any where contained
in the eleven emails listed in the [notice of proposed
suspension]), but for the manner in which you expressed
yourself.”
    In April 2010, Pedeleose filed an individual right of
action appeal with the board, alleging that the DCMA had
decided to suspend him in retaliation for protected whis-
tle-blowing activities. An administrative judge deter-
mined that Pedeleose had made certain disclosures that
were protected under the Whistleblower Protection Act of
5                                     PEDELEOSE   v. DEFENSE


1989 (“WPA”). See 5 U. S. C. § 2302(b)(8). Specifically,
the administrative judge concluded that Pedeleose’s
statements regarding alleged fraud and abuse by Lock-
heed Martin and an alleged “cover up” by DCMA were
protected disclosures. Furthermore, although the judge
acknowledged that many of the statements made by
Pedeleose had been “churlish” and “boorish,” he deter-
mined that the DCMA should not have suspended
Pedeleose, but should instead have given him training in
“interpersonal skills.” The administrative judge con-
cluded, moreover, that the agency had failed to establish
that it would have suspended Pedeleose even in the
absence of any protected disclosures. On appeal, the full
board reversed. It concluded that the DCMA had pre-
sented clear and convincing evidence demonstrating that
it would have suspended Pedeleose even absent any
allegedly protected disclosures. It noted, moreover, that
“disrespect towards supervisors, especially on a continu-
ous basis . . . is a serious offense because it undermines
the capacity of management to maintain employee disci-
pline.”
    Pedeleose then appealed to this court. We have juris-
diction pursuant to 5 U.S.C. § 7703(c).
                       DISCUSSION
     This court’s authority to review decisions of the board
is limited by statute. We are required to affirm a board
decision unless we find it to be: (1) arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance
with law; (2) obtained without procedures required by
law, rule, or regulation having been followed; or (3) un-
supported by substantial evidence. Id.; Dickey v. Office of
Pers. Mgmt., 419 F.3d 1336, 1339 (Fed. Cir. 2005).
   We conclude that the board’s decision upholding the
agency’s decision to suspend Pedeleose is supported by
PEDELEOSE   v. DEFENSE                                   6


substantial evidence and should be affirmed. Once an
employee demonstrates that a disclosure protected by the
WPA was a contributing factor in an agency’s decision to
take an adverse personnel action, the burden shifts to the
agency to demonstrate by clear and convincing evidence
that it would have taken the same personnel action even
in the absence of the protected disclosure. See 5 U.S.C.
§ 2302(b)(8)(A); Johnston v. Merit Sys. Prot. Bd., 518 F.3d
905, 909 (Fed. Cir. 2008); Marano v. Dep’t of Justice, 2
F.3d 1137, 1141 (Fed. Cir. 1993). Here, as the board
correctly determined, the DCMA carried its burden of
establishing that it would have suspended Pedeleose even
absent any protected disclosure. The record demonstrates
that Pedeleose repeatedly sent rude and disrespectful
emails to his supervisors and other individuals in his
chain of command. He accused Blake, a DCMA com-
mander, of being untrustworthy, and told Woodlief, his
group’s lead systems engineer, to “mind [his] own busi-
ness.” In addition, Pedeleose sent an email to Nelson, his
immediate supervisor, in which he asserted that her
actions were “way over the line” and that she had lied
about her motives for sending him the letter asking him
to send his reports to her before he distributed them to
others. Given the angry and disrespectful tone and
content of Pedeleose’s emails, the agency had ample
justification for imposing a one-day suspension. See Carr
v. Soc. Sec. Admin., 185 F.3d 1318, 1326 (Fed. Cir. 1999)
(concluding that disciplinary action was appropriate
where the “strong evidence” of an employee’s misconduct
far outweighed the presence of a retaliatory motive on the
part of the employee’s supervisors).
    The WPA is designed to encourage the disclosure of
government wrongdoing. Horton v. Dep’t of the Navy, 66
F.3d 279, 282 (Fed. Cir. 1995). The statute is not, how-
ever, intended “to protect employees from their own
7                                     PEDELEOSE   v. DEFENSE


misconduct.” Carr, 185 F.3d at 1326; see also Greenspan
v. Dep’t of Veterans Affairs, 464 F.3d 1297, 1305 (Fed. Cir.
2006) (emphasizing that “wrongful or disruptive conduct
is not shielded by the presence of a protected disclosure”).
Where, as here, an agency produces clear and convincing
evidence that it would have undertaken the same disci-
plinary action even absent any protected disclosure, the
WPA cannot be used to shield an employee from the
consequences of his own wrongful actions. See 5 U.S.C.
§ 1221(e)(2).
    The board likewise correctly concluded that the ad-
ministrative judge should not have overturned the
agency’s choice of penalty for Pedeleose’s misconduct. The
board must give deference “to the agency’s judgment
unless the penalty exceeds the range of permissible
punishment specified by statute or regulation, or unless
the penalty is so harsh and unconscionably disproportion-
ate to the offense that it amounts to an abuse of discre-
tion.” Parker v. U.S. Postal Serv., 819 F.2d 1113, 1116
(Fed. Cir. 1987) (citations and internal quotation marks
omitted). Given Pedeleose’s continuing pattern of sending
rude and disrespectful emails to his superiors, the DCMA
acted reasonably in imposing the one-day suspension.
     Pedeleose contends that he was treated more harshly
than a similarly situated employee. In support, he relies
upon the affidavit of DCMA employee Flake Farley.
Farley averred that he had not been punished after
telling a DCMA deputy commander that the C-5 team
would not tolerate “backstabbers.” As the board correctly
determined, however, Farley’s single statement about
“backstabbers” was not comparable to the series of disre-
spectful comments made by Pedeleose.
    We have considered Pedeleose’s remaining arguments
but do not find them persuasive. We therefore affirm the
PEDELEOSE   v. DEFENSE                              8


board’s decision upholding Pedeleose’s one-day suspen-
sion.
                         AFFIRMED